UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6338


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT GARTRELL BOWLING,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-00894-HMH-1; 6:13-cv-00451-HMH)


Submitted:   June 19, 2014                 Decided: June 23, 2014


Before NIEMEYER, MOTZ and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Gartrell Bowling, Appellant Pro Se.       William Jacob
Watkins, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Robert Gartrell Bowling seeks to appeal the district

court’s order denying in part and granting in part his 28 U.S.C.

§ 2255 (2012) motion, * as well as its order denying his Fed. R.

Civ.       P.   59(e)      motion,     and      he    has    filed     a    motion      for   a

certificate         of     appealability.            The    orders    Bowling      seeks      to

appeal are          not    appealable      unless      a    circuit    justice     or    judge

issues          a    certificate           of       appealability.            28        U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue       absent        “a    substantial      showing       of     the   denial      of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this       standard       by    demonstrating        that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see       Miller-El   v.   Cockrell,       537 U.S. 322,      336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

       *
       The district court found that Bowling was incorrectly
sentenced pursuant to 18 U.S.C. § 1028(a)(3) (2012).      Bowling
has since been resentenced on his § 1028(a)(3) convictions.


                                                2
           We have independently reviewed the record and conclude

that Bowling has not made the requisite showing.              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3